Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Arguments
Applicant's arguments filed 7/05/2022 have been fully considered but are moot as they are not directed to the current grounds of rejection. To the extent that remarks are directed to previous applied prior art the arguments are not persuasive.
Applicant argues that the prior art fails to teach textured indicating layers. The examiner respectfully disagrees. The current rejection demonstrates that Ballsieper at least teaches textured layers as cited by the examiner in the body of the claims. The current rejection relies on Rockwood for teaching the textured layer making noise in response to friction. As a matter of general physics, friction made by rubbing any material against another generates noise on some level. When the material changes either in its chemistry or physical structure one can expect a different type of noise to be generated. For luggage curtains of the present application and prior art have one layer worn off to expose another different later, it is reasonable to conclude the sound would change thus indicating wear. A person of ordinary skill in the art would expect this from reading the disclosed prior art, even though some of the reference may not say this explicitly. Therefore the examiner has instead relied upon the reference Rockwood for teaching this particular feature as it is described clearly and explicitly.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 16,18,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ballsieper US 20090272921 A1 in view of Bolin CN 202067569 and Rockwood US 20070289551 A1.

Regarding Claim(s) 16, Ballsieper teaches: A radiation shielding element, comprising: 
at least one core; (Ballsieper fig. 5; 8)
at least one protective layer surrounding the at least one core, (Ballsieper fig. 5; 4,50,52)
the at least one protective layer configured to have a thickness sufficient to shield the at least one core against ionization radiation, (Ballsieper fig. 5; 4; [0058], “comprises three radiation protection components or individual radiation protection layers, namely a barrier layer 4” – The specification as a whole makes it clear that the radiation protection layers are meant to protect against x-rays which are known to be ionizing radiation.)
wherein the at least one protective layer comprises: 
at least one outer layer; (Ballsieper fig. 5; 50/52)
and an indicator portion. (Ballsieper fig. 5; 4)
the indicator portion being a textured layer (Ballsieper fig. 5, 4; [0044] and other paragraphs describe materials for the layer(s) that are clearly recognizable as having a texture.)
	Ballsieper does not adequately teach: wherein the indicator portion is configured for indicating frictional wear on the protective layer and replacement of the radiation shielding element
wherein the indicator portion includes at least two indicator layers immediately adjacent to one another, the at least two indicator layers being differentiated by color.
the indicator portion being a textured layer such that a texture is formed due to abrasion at the surface during use as intended, this texture designed in such a way that a noise is generated when the textured layer is ground over a surface of an object having a sufficient surface hardness (Ballsieper would teach this implicitly by virtue of physics, but the examiner instead relies upon Rockwood to teach this feature since Rockwood is explicit and clear in this regard.)
Bolin teaches: wherein the indicator portion is configured for indicating frictional wear on the protective layer and replacement of the radiation shielding element, the indicator portion being a textured layer such that a texture is formed due to abrasion at the surface during use as intended, this texture designed in such a way that an indication of wear is generated when the textured layer is ground over a surface of an object having a sufficient surface hardness (Bolin [0010] “the color of the indicating layer and the wrapping layer has significant contrast. When the surface layer of the wrapping layer is damaged due to frequent friction, the indicator layer inside is exposed to prompt the staff to replace the lead curtain…”)
Rockwood teaches: wherein the indicator portion includes at least two indicator layers immediately adjacent to one another, the at least two indicator layers being differentiated by color. (Rockwood [0027], “Also, this patent design should cover designs that use any number of wear layers including three and four layers. The safety of the design could be enhanced by adding a third layer, colored yellow, placed between the green layer and the red layer to signal caution before the last layer of red was seen finally signaling a "stop".”)
wherein the indication is a noise generated by frictional contact (Rockwood [0027], “Recognizable changes should include hardness or modulus differences (soft to hard or hard to soft), taste differences (a taste the pet likes to a taste a pet does not like), sound indicators (as the safety layer is removed a sound would indicate to the owner that the toy has been compromised) or texture differences (a texture the pet likes to a texture the pet doesn't like).”)
	It would have been obvious to one of ordinary skill in art to incorporate contrast in the outer layers of Ballsieper as is done with the outer layers of Bolin for the benefit of alerting the user that the radiation shield has become damaged and needs to be replaced thereby improving safety. (Bolin [0010])
It would have been obvious to one of ordinary skill in art to modify the indicating layer of Bolin to utilize multiple indicating layers that indicate wear both visually and with a sound for the benefit of providing redundant mechanisms indicating replacement is needed thereby ensuring adequate performance and safety and reducing oversights and mistakes. (Rockwood Abstract, [0027], others. General descriptions support the purpose that indicating wear ensures the product isn’t continued to be used after it becomes unsafe.) Further it is described that the multiple techniques are interchangeable/equivalent, and it has been held that the simple substitution of one known element for another to obtain predictable results is obvious and that it is within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007)
Note: While Rockwood is described as a safety feature for animal chew toys it is considered by the examiner to be reasonably pertinent to the claimed subject matter as it describes multiple ways to indicate wear of a product so as to ensure the product is replaced for safety.


Regarding Claim(s) 18, Ballsieper does not adequately teach:  wherein one or more of the at least two indicator layers is differentiated by color from the outer layer. 
Bolin teaches: wherein one or more of the at least two indicator layers is differentiated by color from the outer layer (Bolin [0010] “the color of the indicating layer and the wrapping layer has significant contrast.”)
Rockwood teaches: more than one indicator layer (Rockwood [0027], “Also, this patent design should cover designs that use any number of wear layers including three and four layers. The safety of the design could be enhanced by adding a third layer, colored yellow, placed between the green layer and the red layer to signal caution before the last layer of red was seen finally signaling a "stop".”)	
It would have been obvious to one of ordinary skill in art to incorporate contrast in the outer layers of Ballsieper as is done with the outer layers of Bolin for the benefit of alerting the user that the radiation shield has become damaged and needs to be replaced thereby improving safety. (Bolin [0010])
It would have been obvious to one of ordinary skill in art to modify the indicating layer of Bolin to utilize multiple indicating layers that indicate wear both visually and with a sound for the benefit of providing redundant mechanisms indicating replacement is needed thereby ensuring adequate performance and safety and reducing oversights and mistakes. (Rockwood Abstract, [0027], others. General descriptions support the purpose that indicating wear ensures the product isn’t continued to be used after it becomes unsafe.) Further it is described that the multiple techniques are interchangeable/equivalent, and it has been held that the simple substitution of one known element for another to obtain predictable results is obvious and that it is within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007)


Regarding Claim(s) 20, Ballsieper does not adequately teach: wherein the texture formed due to abrasion at the surface of the texture layer is visually detectable
Bolin teaches: wherein the texture formed due to abrasion at the surface of the texture layer is visually detectable 11App. No. To be Assigned Preliminary Amendment Dated: February 25, 2019 (Bolin [0009])
It would have been obvious to one of ordinary skill in art to incorporate contrast in the texture of the layers of Ballsieper as is done with the outer layers of Bolin for the benefit of alerting the user that the radiation shield has become damaged and needs to be replaced thereby improving safety. (Bolin [0010])



Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ballsieper US 20090272921 A1, Bolin CN 202067569, Rockwood US 20070289551 A1 in view of Park US 3039001 A.

Regarding Claim(s) 24, Ballsieper does not adequately teach: wherein the indicator portion is made of the same material as the core,
wherein colored pigments that make the layer identifiable are added to the material of the indicator layer for differentiation of the color of the at least one outer layer and/or the core.
	Park teaches: wherein the indicator portion is made of the same material as the core, (Park col. 3 lines 35-38)
	with pigments added to it (Park col. 3 lines 35-38)
Bolin teaches: wherein what makes the layer identifiable are the colors of the material of the indicator layer for differentiation of the color of the at least one outer layer and/or the core. (Bolin [0010])
It would have been obvious to one of ordinary skill in art to incorporate contrast in the colors of the outer layers of Ballsieper as is done with the outer layers of Bolin for the benefit of alerting the user that the radiation shield has become damaged and needs to be replaced thereby improving safety. (Bolin [0010])
It would have been obvious to one of ordinary skill in art to combine the pigment and the radiation protection into a single layer as taught in Park for the protective layer as taught in Ballsieper as modified by Bolin and Hoang since Park teaches that coloring the surface of a radiation protecting material or coloring the bulk is interchangeable as desirable and thereby simplify the manufacturing process. (Park col. 2 line 71 – col. 3 line 6 “Pulverized lead may or may not be included in the pigment layers, as may be desired.”) 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M LUCK whose telephone number is (571)272-6493. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M LUCK/Examiner, Art Unit 2881